1 Reported in 246 N.W. 921.
The state board of law examiners filed with this court a verified petition and accusation for the disbarment of Charles W. Smith, who is an attorney at law in this state.
Pursuant to the usual order of this court a copy of said petition and accusation and of said order were duly and personally served upon the said Charles W. Smith on January 19, 1933, requiring him to file his answer in the office of the clerk of this court within eight days after such service.
It is now made to appear by affidavit that said Smith is in default and has in no way appeared herein.
Said verified petition and accusation has attached thereto, as a part thereof, certified copies of an information filed in the office of the clerk of the district court of Ramsey county charging said Smith with grand larceny in the second degree and also a certified copy of the judgment entered pursuant to a plea of guilty to said information and showing that on November 30, 1932, said Smith as punishment for the commission of said crime was sentenced to the state penitentiary at Stillwater in this state for the period of 15 months.
Judgment will be forthwith entered disbarring the said Charles W. Smith as an attorney at law, and his name will be stricken from the roll of attorneys of this state. *Page 387